Citation Nr: 1310777	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-32 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected disability.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to July 18, 2008.

4.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, from July 18, 2008.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated November 2007, the RO granted service connection for PTSD, and assigned a 50 percent evaluation, effective March 16, 2005.  The Veteran disagreed with the assigned rating.  Based on the receipt of additional evidence, the RO, in an August 2009 rating decision, increased the evaluation for PTSD to 70 percent, effective July 18, 2008.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Since the maximum rating for PTSD has not been assigned, the Board will consider the Veteran's claim for an increased rating.

In a rating decision dated November 2008, the RO denied the Veteran's claim for TDIU.  A January 2010 rating action denied service connection for hypertension and gastroesophageal reflux disease, both to include on a secondary basis.  The Veteran filed timely appeals of each of these determinations.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In correspondence dated February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal on the issue of entitlement to service connection for hypertension, to include on a secondary basis.

2.  In correspondence dated February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal on the issue of entitlement to service connection for gastroesophageal reflux disease, to include on a secondary basis.

3.  For the entire appeal period, the Veteran's PTSD is manifested by sleep disturbance and occasional suicidal ideation, without evidence of hallucinations or inability to perform the activities of daily living, and results in deficiencies in most areas.  

4.  Total social and occupational impairment has not been demonstrated.

5.  Service connection is in effect for PTSD, evaluated as 70 percent disabling, and for tinnitus, evaluated as 10 percent disabling.  The combined schedular evaluation is 70 percent. 

6.  The Veteran has work experience in manufacturing, and last worked in 2000.  He completed two years of college.

7.  There is no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's service-connected disabilities are so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for hypertension, to include as secondary to service-connected disability, have been met. 38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for gastroesophageal reflux disease, to include on a secondary basis, have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for a 70 percent evaluation, but no higher, for PTSD have been met, effective March 16, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2012).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, the appellant, in correspondence dated February 2013, indicated that it was his intent to withdraw the appeals for entitlement to service connection for hypertension, to include on a secondary basis, and for gastroesophageal reflux disease, to include on a secondary basis.  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for hypertension and gastroesophageal reflux disease, both as secondary to service-connected disability. 

      II.  Adjudicated claims

Notice and assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

Appropriate notice regarding the claim for TDIU was provided in August 2008.  The appeal of the rating for PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, and the testimony of the Veteran and his son at a hearing before the undersigned.

VA clinical examinations have been obtained.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran was afforded a psychiatric examination by the VA in November 2005.  He reported he had nightmares, night sweats and intrusive thoughts.  He related he was unable to sleep for more than two hours at a time.  He stated he disliked being in crowded places and that he had a startle response.  He reported daily suicidal ideation, but acknowledged he had not taken any action on such thoughts.  The examiner noted the Veteran's appearance was neat and casual.  The Veteran said when he gets up in the morning, he cleans up.  He said he kept active around the home, and that he was busy all day.  On mental status evaluation, memory was intact, and he was oriented in all spheres.  His speech became emotional at times, including tearfulness.  His thought process was spontaneous.  There was no suicidal or homicidal ideation.  There were no delusions or ideas of reference.  The Veteran described his mood as "pretty good."  The examiner indicated his mood was anxious, although his range of affect was broad.  He was alert and cooperative.  His judgment was satisfactory and his insight fair.  The diagnosis was chronic.  The Global Assessment of Functioning score was 45.

VA outpatient treatment records dated from 2005 to 2007 have been associated with the claims folder.  When seen in June 2005, the Veteran reported nightmares with sweating.  He related he was able to fall asleep, but woke up in two to three hours.  On mental status evaluation, he was appropriately dressed.  He was oriented, alert and attentive.  Delusions of persecution were absent.  There were no hallucinations or somatic preoccupation, and no suicidal or homicidal ideation.  The assessment was PTSD, and the Global Assessment of Functioning score was 48.  The Veteran reported in February 2006 that suicidal ideations were intruding on his consciousness, but he would never do it.  It was indicated they were related to when he was feeling depressed, and had since subsided.  He continued to be bothered with nightmares, sleep problems, flashbacks, emotional numbing and that he startled easily.  On mental status evaluation, the Veteran's mood was euthymic with congruent affect.  He was appropriately dressed.  No suicidal or homicidal ideation or hallucinations were present.  A Global Assessment of Functioning score of 42 was assigned.

In March 2006, the Veteran stated he was bothered with repetitive ruminations and nightmares with perspiration twice weekly.  He reported sleep disturbance, hypervigilance and an exaggerated startle response.  It was noted he was nervous and anxious.  He had similar complaints in June 2006. On mental status evaluation, he was appropriately dressed.  He was fully oriented.  His mood was apprehensive with congruent affect.  He was alert and attentive.  Delusions of persecution and grandiosity were absent.  There was no suicidal or homicidal ideation.  He had no somatic preoccupations.  The diagnosis was PTSD, and a Global Assessment of Functioning score of 65 was assigned.  About two months later, it was noted his PTSD symptoms were ongoing, but bearable.  The mental status evaluation contained similar findings.  The Global Assessment of Functioning score was 44.  The Veteran reported he was in his anniversary period in November 2006.  He claimed he was having panic attacks.  He said he had bad thoughts about himself, and indicated he was referring to committing "hari-kari."  He had been depressed.  In December 2006, he stated he was doing better, but still had to fight to make himself do things. He was well groomed.  He was anxious and seemed sad and down.  It was noted he had been told the previous day that he had prostate cancer.  When seen in June 2007, the Veteran asserted his symptoms were getting worse.  The examiner indicated the Veteran had the full range of PTSD symptoms.  She stated they interfered significantly with his social and occupational functioning.

The Veteran was again afforded a VA psychiatric examination in August 2007.  He claimed he slept three to four hours a night, but only about 30 to 60 minutes at a time, and then he wakes up.  He continued to report nightmares, noting he had periods when he had one every night and then he could go a week or so and not have any nightmares.  He related he had intrusive thoughts, but not flashbacks.  He indicated he had some suicidal ideation, but added "I've done better with that."  He managed his temper by avoidance behavior.  The examiner noted the Veteran was wearing soiled tennis shoes, and was recently unshaven.  The Veteran indicated he had no close friends and no social activity.  A mental status evaluation demonstrated his memory was intact, and he was oriented in all spheres.  His thought content contained no suicidal or homicidal ideation.  There were no delusions or ideas of reference.  His abstract ability and concentration were intact.  He complained of problems with focus and concentration.  His mood was anxious, but his range of affect was broad.  He was alert and cooperative.  His insight was fair and his judgment adequate.  The diagnosis was PTSD, and the Global Assessment of Functioning score was 45.  It was indicated the highest Global Assessment of Functioning score in the previous year was 65.

In a statement received in July 2008, a VA psychiatrist and a VA social worker wrote that the Veteran's symptoms had gotten worse over the years.  He reported more nightmares with night sweats and when he woke up in the middle of the night, he had to change the sheets because they were so wet.  He was more irritable with his wife. He had no friends, and preferred to spend his time alone.  

A VA psychiatric examination was conducted in November 2008.  The Veteran stated he got three to four hours of sleep a night.  He continued to have nightmares and daily intrusive thoughts.  He claimed he had suicidal ideation every day, but did not indicate any intent.  On mental status evaluation, the Veteran's memory was intact.  He was oriented in all spheres.  He had no suicidal or homicidal ideation on examination.  There were no delusions or ideas of reference.  His mood was anxious, but the range of his affect was broad.  He was alert and cooperative.  His judgment was intact and his insight fair.  The diagnosis was PTSD. A Global Assessment of Functioning score of 45 was assigned.  

Additional VA outpatient treatment records dated from 2007 to 2010 are of record.  The Veteran was seen in June 2007.  He was alert and oriented times three.  His mood was nervous and uptight.  He had no thought disorder.  The provisional diagnoses were PTSD, and consider obsessive personality disorder.  The Global Assessment of Functioning score was 65.  It was noted he was well groomed in August 2007.  He had good eye contact.  His affect was subdued and his mood was down.  When he was seen about two months later, the Veteran maintained good personal hygiene.  He was fully oriented.  His mood was euthymic, with appropriate affect.  There was no thought disorder.  No hallucinations or delusions were present.  His memory was intact.  There was no suicidal or homicidal ideation.  The diagnoses were PTSD and generalized anxiety disorder.  The Global Assessment of Functioning score was 50.  

The VA medical records dated from 2008 to 2010 show the Veteran continued to be seen for his PTSD symptoms.  It was reported in March 2008 that the Veteran became angry with his wife and turned over a coffee table.  She called the police.  An examination showed he was well groomed.  His affect was upset, angry, sad and confused.  His mood was stable.  Most mental status evaluations during this time reflect he was well groomed and maintained good personal hygiene.  He was fully oriented.  He denied suicidal or homicidal ideation and there were no hallucinations or delusions.  The diagnoses were PTSD and generalized anxiety disorder.  The Global Assessment of Functioning scores ranged from 45 to 50.  

The Veteran was most recently afforded a psychiatric examination by the VA in May 2012.  It was reported he had recurrent and distressing recollections and dreams of the in-service stressor.  His PTSD symptoms were anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  There was no indication of panic attacks memory impairment, suicidal ideation, neglect of personal appearance, obsessional rituals or spatial disorientation.  The diagnosis was PTSD.  A Global Assessment of Functioning score of 45 was assigned.  The examiner indicated the Veteran had occupational and social impairment with reduced reliability and productivity.

The initial question is whether a rating in excess of 50 percent is warranted for PTSD, prior to July 18, 2008.  The record reflects the Veteran has repeatedly stated he has suicidal ideation.  The Board notes he related he had daily suicidal ideations on the November 2005 VA psychiatric examination, although the mental status evaluation showed no suicidal ideation.  Similarly, the Board points out the Veteran reported suicidal ideation in February and November 2006, as well as on the VA psychiatric examination in August 2007.  The Board acknowledges that the mental status evaluations conducted during this period generally indicated suicidal ideation was not present during the examination.  The Board also notes that the August 2007 VA psychiatric examination demonstrated some neglect of personal appearance.  While a VA outpatient treatment notes of June and October 2007 show Global Assessment of Functioning scores of 65 and 50 respectively, most were in the range between 42 and 48.  The March 2006 VA examiner specifically noted that the Veteran's symptoms interfered significantly with his social and occupational functioning.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent evaluation is warranted for PTSD, effective March 16, 2005, the date of his claim for service connection.  

The next question is whether a 100 percent rating percent is warranted for PTSD at any time since the inception of his claim.  It is significant to point out that the medical record does not suggest the Veteran has delusions or hallucinations.  He is able to perform the activities of daily living.  The November 2005 VA psychiatric examination demonstrated he did his own chores and remained active in his home.  The only indication in the record that the Veteran is not able to maintain personal hygiene was at the time of the August 2007 VA psychiatric examination.  It was noted at that examination that he was unshaven and his shoes were soiled.  The Board also observes that the May 2012 VA psychiatric examination demonstrated no neglect of personal hygiene.  It was also reported at that time that the Veteran did not have panic attacks, obsessional rituals or spatial disorientation.

The Board concedes the Veteran is competent to report symptoms he experiences, such as suicidal ideation and sleep disturbance, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that his PTSD has increased in severity, so as to warrant a rating in excess of 70 percent.  The Board finds, therefore, that while the evidence supports a 70 percent evaluation for PTSD from March 16, 2005, the effective date of the award of service connection for PTSD, the preponderance of the evidence is against the claim for an evaluation in excess of 70 percent.  The effects of the symptoms of the service connection PTSD are not of such severity that they result in total occupational and social impairment.  

B.  TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

Service connection is in effect for PTSD, evaluated as 70 percent disabling, and for tinnitus, evaluated as 10 percent disabling.  The combined schedular rating is 70 percent.

The record establishes the Veteran has work experience as a manufacturing engineer.  He reported on the November 2005 VA examination that after he retired from his job in 1992, he had a consulting business until he stopped in 2002.  He completed two years of college.

The evidence supporting the Veteran's claim consists of his statements he is unable to work due to the severity of his service-connected disabilities, and some of the evidence of record.  The Board acknowledges that the Veteran has met the schedular criteria for a TDIU as set forth in 38 C.F.R. § 4.16(a).  

The Board notes that when he was seen at a VA outpatient treatment clinic in June 2007, the examiner commented that the Veteran's symptoms of PTSD interfered significantly with his social and occupational functioning.  

In a statement received in July 2008, it was reported that the Veteran had been treated by a VA social worker since December 2004, and by his VA psychiatrist since 2007.  They asserted that the Veteran's symptoms had become worse over the years.  It was indicated he reported more nightmares with night sweats.  It was further noted he was more irritable with his wife, and that they had not gotten along at all.  While conceding the Veteran was 80 years old, the writers concluded that even if he were 50, they would not consider him able to function in any employment.  They observed he had difficulty concentrating, was sleep deprived and totally exhausted most of the time.  The commented that his jumpiness and hypervigilance did not let him relax to do any work that would require him any type of conceptualizing or thinking things through.  The writers added they did not think the Veteran was able to be employed. 

In statements dated January 2009 and April 2010, a private physician related he had treated the Veteran since 2003, and noted he had PTSD.  He indicated the Veteran had tried volunteering one day a week, but was not able to handle that.  He concluded in April 2010 that the Veteran was fully unable to perform any occupation because of his PTSD.  

The evidence against the Veteran's claim includes the medical evidence of record.  The Board notes that in January 2008, the Veteran's VA psychiatrist noted the Veteran was also receiving treatment for hypertension, gastroesophageal reflux disease, prostate cancer peripheral neuropathy and degenerative joint disease.  He opined that all these medical conditions, and the Veteran's age, caused him to be totally disabled and unemployable.

During the VA November 2008 VA psychiatric examination, the Veteran related he had worked in a consulting business until 2000 when he stopped because he did not want to deal with people.  He stated he considered himself to be fully retired and said he could not work anymore.  He reported both physical and mental health reasons for why he could no longer work.  He maintained he had been a good worker as long as he was not around people.  The examiner indicated the Veteran was reporting that under certain circumstances, he was able to function satisfactorily in the work setting.  The examiner concluded that PTSD would not preclude all forms of employment, and that work would be feasible in a loosely supervised situation requiring little interaction with other people.  

Similarly, following the most recent VA psychiatric examination, conducted in May 2012, the examiner, who had also conducted the November 2008 VA examination, reiterated his conclusion that the Veteran's PTSD would not preclude employment.  

The Veteran is competent to report symptoms he experience.  However, he is not competent to assess whether his symptoms meet VA criteria for a TDIU.  In this regard, the Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.  Accordingly, the Board finds the preponderance of the evidence is against the claim for TDIU.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the issue of service connection for hypertension, to include on a secondary basis, is dismissed.

The appeal as to the issue of service connection for gastroesophageal reflux disease, to include on a secondary basis, is dismissed.

An evaluation of 70 percent for PTSD is granted, effective March 16, 2005, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.

TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


